Citation Nr: 1402184	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service-connected generalized anxiety disorder.

2.  Entitlement to total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, The National Veterans Disability Advocates, LLC




ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1970 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO.  

The Veteran submitted an increased rating claim in July 2011.  In an October 2012 rating decision the RO assigned a rating for the Veteran's generalized anxiety disorder effective May 2012.  The October 2012 statement of the case which continued the 30% rating for the period prior to May 2012 is on appeal.

A review of the Virtual VA paperless claims processing system reveals treatment records from February 2012 to July 2012 that were reviewed by the RO.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU rating is being remanded to the RO.



FINDING OF FACT

The service-connected generalized anxiety disorder is shown to be manifested by a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 70 percent, but no higher for the service-connected generalized anxiety disorder for the period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130 including Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

For an increased rating claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between no percent and 100 percent based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with adequate pre-adjudication notice in October 2011.  Therefore, the 38 U.S.C.A. § 5103 (a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service, Social Security, and VA treatment records.  

The Veteran was afforded two psychiatric VA examination in November 2011 and  July 2012.  An examiner also provided a December 2011 addendum opinion.  These are adequate for rating purposes because the examiners examined the Veteran and provided detailed symptoms of the service-connected psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran.


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. at 509-510 (2007).

In determining the applicable disability ratings, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  

Therefore, the Board will consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The service-connected generalized anxiety disorder is currently rated as 30 percent disabling under Diagnostic Code 9400.  

A rating of 50 percent is assigned under Diagnostic Code 9400 when the Veteran demonstrates "occupational and social impairment with reduced reliability and productivity."  A 50 percent rating is assigned when the impairment is due to symptoms such as:

Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory . . . ; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130.  

A rating of 70 percent is assigned when the Veteran demonstrates "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  A 70 percent rating is assigned when the impairment is due to symptoms such as:

suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

Id.  A 100 percent rating is assigned when the Veteran "demonstrates total occupational and social impairment."  A 100 percent rating is assigned when the impairment is due to symptoms such as:

gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (1994 4th ed. (DSM-IV)).  

A GAF score of 61 to 70 represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning and some meaningful interpersonal relationships.  

A GAF score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  (DSM-IV) at 46-47.

The Veteran's GAF scores in this case have ranged from 50 to 60.  The VA treatment records from February to May 2012 recorded a GAF score of 60.  In November 2011, the VA examiner recorded a GAF score of 55-60.  

A VA examiner initially recorded a GAF score of 50.  Considering these scores overall and applying them to the relevant rating period, the scores represent moderate symptoms or moderate difficulty in social, occupational, or school functioning as depicted by the predominant 51 to 60 GAF score range.  (DSM-IV) at 46-47.

The Veteran argues that he is entitled to an increased rating.  The Veteran reported in an August 2012 statement that he was terminated from employment due to his inability to get along with others.

The VA examiner in November 2011 found that the Veteran had a flattened affect and sleep issues.  The VA treatment records from February 2012 to May 2012 contained reports of symptoms including feelings of depression, nightmares, crying spells, some anxious and irritable moods, trouble falling asleep, hearing voices before going to bed and nightmares.  

In July 2012, the VA examiner recorded symptoms such as depression, nightmares, crying spells, anxious and irritable moods, trouble falling asleep, hearing voices, and bad dreams.  The examiner also noted that the Veteran quit his job 1.5 years earlier due to knee trouble and trouble getting along with his employer.  

In contrast, in November 2011, the VA examiner recorded that the Veteran stopped working due to his knee trouble and not primarily due to psychological symptoms.  

The Veteran stated in his August 2012 statement that he was terminated due to an inability to get along with others.  The Veteran is competent to report the reason for his termination.  38 C.F.R. § 3.159(a)(2)(2013).  The Board finds his statements to be credible in that he is shown to have had some job issues related to an inability to get along with others.   

Significantly, in July 2012, VA examiner opined that the Veteran was experiencing occupational and social impairment with deficiencies in most areas at the time of examination.  The examiner also found that the Veteran's symptoms were progressive.  

In the December 2011 VA addendum, it was stated that the Veteran had occupational and social impairment due to mild or transient symptoms at the time of examination.  This was partially based on a finding that the Veteran did not require medications for his disorder.  This information appears to be inconsistent with statements in the VA treatment records from July 2011 reporting that the Veteran had been prescribed medication for psychological symptoms.  

The Board also gives less weight to the December 2011 opinion to the extent that the VA examiner in July 2011 described the Veteran's symptoms as having been progressive.  

Considering these opinions for the period of the appeal, the Veteran's symptoms as a whole, the Board finds, more closely resemble a disability picture manifested by occupational and social impairment with deficiencies in most areas.  Hence, on this record, the Board finds that a 70 percent rating is warranted.  38 C.F.R. § 4.130.

The Board finds that a rating in excess of 70 percent is not warranted for the relevant period because the record does not reflect total occupational and social impairment.  

The Board notes that neither VA examiner found that the Veteran had total occupational and social impairment.  Additionally, during the relevant period, the Veteran did not demonstrate symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.  Accordingly, based on this record, the claim for a higher schedular rating must be denied.


Extraschedular Consideration

The Board has considered the potential application of other provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

Here, applicable schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and specifically consider occupational impairment.  See 38 C.F.R. § 4.71(a) (2013).  To the extent that the Veteran is claiming entitlement to a TDIU rating, this matter is further discussed hereinbelow.  



ORDER

An increased rating of 70 percent, but no higher for the service-connected generalized anxiety disorder is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran submitted a claim for TDIU rating  in August 2012.  There is also evidence suggesting that the Veteran may have stopped working due to psychological symptoms and currently is not employed based on reports by the VA examiner in July 2012 and the Veteran's own August 2012 statement.  The RO did not develop this claim.  

Therefore, as the record reasonably raises the question whether the Veteran entitled to a TDIU rating, additional development is required prior to appellate handling.

Accordingly, this remaining is REMANDED for the following action:

1. The RO should provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to a TDIU rating. 

2. The RO also should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO if he wants to seek a TDIU rating.

3. The RO should take appropriate action to contact the Veteran in order to afford him an opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from the identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4. The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected disability in connection with his TDIU claim.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

After examining the Veteran and reviewing of the evidence of record, including the Veteran's lay statements, the examiner must provide an opinion as to whether the service-connected psychiatric disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

5. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for a scheduled examination, the documentation included in the record must show that the notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

6. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures. 

7. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2002).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


